 

 
December 30, 2011



Ascend Acquisition Corp.
970 West Broadway, PMB 402
Jackson, Wyoming 83001
Attn: Board of Directors


Re:       Right of First Look of Qualified Opportunities
 
Dear Gentlemen:
 
Only from and after the “Closing Date” of the Merger as defined in the Merger
Agreement (defined below) (the “Effective Date”) and for so long as the
undersigned, ________, either owns at least such number of shares of common
stock as equal 1% of the outstanding capital stock (the “Minimum Shares”) of
Ascend Acquisition Corp. (the “Company”) or serves on the Board of Directors or
otherwise serves as an advisor, consultant or employee of the Company, the
undersigned agrees that he shall not participate in such Qualified Opportunity
unless and until he has complied with the procedures described
herein.  Capitalized terms used herein and not defined herein shall have the
meanings ascribed thereto in that certain Merger Agreement and Plan of
Reorganization by and among the Company, Ascend Merger Sub LLC, Andover Games,
LLC (“Andover”) and certain Members of Andover dated as of December 30, 2011
(the “Merger Agreement”).  In the event that the Merger Agreement is terminated
or otherwise the Merger contemplated thereby does not close, this letter and any
obligations, duties and rights of the parties hereunder shall be void ab initio
and of no further force or effect.
 
The undersigned shall submit to the Company on exclusive “first look” basis, any
potential business or investment opportunity which the undersigned is offered or
proposes to undertake which is competitive with the Business (as defined below)
of the Company (each a “Qualified Opportunity”).  “First look” means that any
and all Qualified Opportunities shall be submitted by the undersigned
exclusively to Company before such Qualified Opportunities are pursued by the
undersigned or submitted to any other person or entity and such Qualified
Opportunities shall not be submitted to any other person or entity until after
an Investment Rejection unless specifically permitted hereunder.  Unless Company
designates another representative by written notice to the undersigned, then,
for all communications with and delivery of all materials hereunder to Company,
the undersigned shall notify each of the Chairman of the Board of Directors and
the CEO of the Company.
 
All Qualified Opportunity(ies) shall be submitted to the Company in written
form; provided, however, that undersigned (at undersigned’s election) may orally
“pitch”/present a Qualified Opportunity to Company provided the undersigned
follows up such oral “pitch” with a written memorialization detailing the
contents of such “pitch” within five (5) business days of such oral pitch, which
provides shall such detail and specificity (and copies of the then current
evaluation materials in the possession of or prepared by undersigned) as is
customarily included in an investment proposal for consideration by
institutional or otherwise professional investors in the Business (an
“Investment Notice”), and such Investment Notice need only contain such
information regarding the Qualified Opportunity that shall then be in the
undersigned’s possession and shall offer the Company the right to negotiate to
fund all of the third party equity or debt capital in such Qualified
Opportunity, prior to pursuing himself or giving such opportunity to any third
party investor or venturer. The undersigned represents and warrants to Company
that any Qualified Opportunity submitted hereunder shall be unencumbered by any
obligation whatsoever to any third party, unless Company is otherwise notified
in writing by undersigned at the time of such submission.
 
 
 

--------------------------------------------------------------------------------

 
 

The Company shall be entitled to conduct due diligence with respect to the
Qualified Opportunity, for a period of ten (10) business days following the date
of Company’s receipt of the Investment Notice (the “Due Diligence Period”).  At
any time within such Due Diligence Period, Company shall have the right,
exercisable by delivery of written notice by Company to undersigned (an
“Investment Election”), and in its sole discretion, either:
 
(a) to reject the Qualified Opportunity (an “Investment Rejection”), and either
(1) approve of the undersigned's investment or other participation in respect of
such Qualified Opportunity (an "Approved Opportunity"), or (2) disapprove of
such investment or participation (a "Disapproved Opportunity"); only in the
event that the Qualified Opportunity is an Approved Opportunity may the
undersigned enter into an agreement to acquire or invest in the Qualified
Opportunity by himself or with any other partner without Company’s participation
and without further obligation to the Company; provided, however, that the
Company's failure to provide to the undersigned the requisite notice of its
Investment Election by the end of Due Diligence Period shall be deemed to be
approval and the Qualified Opportunity shall be an Approved Opportunity; or
 
(b) to agree to participate in the Qualified Opportunity and specify the general
terms that it would elect to acquire or participate in connection therewith, in
which case, for a period of an additional ten (10) business days from the
expiration of the Due Diligence Period, the Company, the Qualified Opportunity
and, if appropriate, the undersigned shall negotiate in good faith on an
exclusive basis to enter into an agreement with respect to the Qualified
Opportunity and in connection therewith will each act in good faith to agree on
the terms of the investment or other participation relating to the Qualified
Opportunity.  If Company (and/or Qualified Opportunity, as the case may be) and
undersigned shall not enter into a binding agreement relating to such Qualified
Opportunity within such ten (10) business day period, which period may be
extended upon written request of the Company for an additional ten (10) day
period so long as the Company is actively and in good faith negotiating with
undersigned and/or the Qualified Opportunity, as the case may be, concerning the
Company’s business participation with such opportunity, then the Company shall
notify the undersigned whether such Qualified Opportunity will be an Approved
Opportunity or Disapproved Opportunity and only in the event Company notifies
the undersigned that it is an Approved Opportunity shall the undersigned
thereafter be able to pursue the Qualified Opportunity by himself or with
another investment partner.  For the avoidance of doubt, (i) this agreement
shall be subject to the terms of Section 4.3 of the Merger Agreement and Plan of
Reorganization being entered into by the Company on the date hereof, (ii) the
undersigned may enter into an agreement to acquire or invest in a Qualified
Opportunity at any time and only shall be required to comply with the procedures
set forth herein prior to the closing of such acquisition or investment and
(iii) all entities listed on Schedule A hereto shall not be subject to the terms
hereof.  Furthermore, the Company acknowledges and agrees that it does not have
any claim in the investments made by the undersigned in the companies set forth
on Schedule B hereto made prior to the Closing Date as Qualified Opportunities
(“Passive Holdings”) and that the undersigned had no obligation to offer the
Company a First Look in respect of investments in such Passive Holdings
hereunder; provided, however, that in the interest of clarify, the undersigned
acknowledges that he will be obligated to offer a “first look” to the Company
with respect to all Qualified Opportunities regardless of his passive ownership
as a shareholder in Passive Holdings after the Closing Date in accordance with
this letter; provided further, however, that to the extent that at any time
after the Closing Date, the undersigned desires to assume a role or position (a
“Modification”) other than as currently set forth on Schedule B in respect of
any Passive Holding, if such Passive Holding is competitive with the Business
and provided that such Modification is not giving up or otherwise relinquishing
any officer, director or employee position with such company to thereafter
become only a passive shareholder (in which case no approval is required), then
the undersigned shall be required to obtain the prior written approval of the
Company, including the approval of the Board, as a condition to such
Modification.
 
 
2

--------------------------------------------------------------------------------

 
 
For purposes hereof, the Company’s “Business” shall mean and include the
creation and distribution of gaming and mobile entertainment applications on
current smartphone and other mobile platforms, namely iOS and Android, as well
as future competing smartphone and mobile platforms, and conducting such other
activities directly related to and in furtherance of the foregoing as may be
necessary, advisable or appropriate in the opinion of the Board of Directors.
 
 Unless otherwise provided herein, all notices, requests, demands, claims and
other communications provided for herein shall be in writing.  Any such written
notice, request, demand, claim or other communication hereunder shall be sent by
(i) personal delivery (including receipted courier service) or overnight
delivery service, with confirmation of receipt, (ii) facsimile during normal
business hours, with confirmation of receipt, to the number indicated and by
electronic email transmission (pdf), (iii) reputable commercial overnight
delivery service courier, with confirmation of receipt, (iv) electronic email,
transmission (pdf) or (v) registered or certified mail, return receipt
requested, postage prepaid and addressed to the intended recipient as set forth
below:
 
If to the undersigned:
     
If to Company, to both the
Ascend Acquisition Corp.
Chairman and CEO, as follows:
970 West Broadway, PMB 402
 
Jackson, Wyoming 83001
 
Attention:  Chairman of the Board
 
Fax No.:
 
Email:
     
Ascend Acquisition Corp.
 
509 Duboce Ave
 
San Francisco, CA 94117
 
Attention:  Chief Executive Officer
 
Fax No.: 415 651 9407
 
Email:

 
 
3

--------------------------------------------------------------------------------

 
 
With a copy to:
Greenberg Traurig, LLP
 
1900 University Ave., 5th Floor
 
East Palo Alto, CA 94303
 
Attention: Todd Rumberger, Esq.
 
Fax No.: (650) 328-8508
 
Email:  rumbergert@gtlaw.com
   

 
All such notices, requests, consents and other communications shall be deemed to
have been given when received.  Either party may change its email address,
facsimile number or its address to which notices, requests, demands, claims and
other communications hereunder are to be delivered by giving the other parties
hereto notice in the manner then set forth.
 
This letter shall terminate upon the later of: (i) such time the undersigned no
longer owns the Minimum Shares of the Company, and (ii) if applicable, such time
the undersigned is no longer a member of the Board of Directors.
 
This letter shall be governed by and construed in accordance with the laws of
the State of California.
 
This letter may be executed in one or more counterparts, all of which together
shall for all purposes constitute one letter.
 
[SIGNATURES BEGIN ON THE NEXT PAGE]
 
 
4

--------------------------------------------------------------------------------

 

Sincerely,
 
 

 
ACKNOWLEDGED AND AGREED
 
Ascend Acquisition Corp.
 
By:
   
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 